Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last clause of claim 1, “that is to say” renders the limitations which immediately precede and follow it indefinite, as it cannot be determined if/which of these limitations are required of the claim.
In claim 2, there is insufficient antecedent basis for “the smaller hole”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Maienknecht (US 3,094,141).
Maienknecht discloses:
1.    A regulable pressure relief valve for a draft beer fresh-keeping keg, characterized in that said regulable pressure relief valve for a draft beer fresh-keeping keg comprises a valve body housing (10, 12, 17), a first compression spring (36), a mushroom-shaped ejector rod (25, 31, 13), a second compression spring (39) and a pressure exerting block (38); said first compression spring, ejector rod, second compression spring and pressure exerting block are coaxially distributed from left to right in turn in the valve body housing (see the Figure); the ejector rod comprises a retractable rod (25) and a mushroom head (31) which are coaxially connected; the first compression spring is put on the retractable rod of the ejector rod (at part 31, see the Figure) and the force between the two ends of the first compression spring is applied between the bottom of the mushroom head and the valve body housing (first spring 36 is sandwiched between 10 and 35); the force between the two ends of the second compression spring is applied between the top of the mushroom head and the pressure exerting block (second spring 39 is sandwiched between 13 and 38);
a pressure is axially exerted on the pressure exerting block, the pressure acts on the second compression spring (there is a compressive force acting on the spring 39 via member 38), and the acting force of the second compression spring overcomes the restoring force of the first compression spring to change the axial pressure of the ejector rod (the sum of forces on the ejector rod include oppositely acting forces from the first and second springs), that  is to say a pressure regulation at the top of the retractable rod is realized by exerting a pressure on the pressure exerting block (without he pressure exerting block, the second spring would not impart a force on the retractable rod).

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
4/7/21